Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Harris Pitlick on March 9th, 2021.
The application has been amended as follows:

	In the claims:

	
	In Claim 12, Line Number 13: Please replace both occurrences of the word “portion” with the word “position”.

	Please cancel claims 26-32.



Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 12, a skilled artisan would not have found it obvious to have a solar cell comprising, on a first main surface of a semiconductor substrate having a first conductivity type: a base layer which has the first conductivity type; and an emitter layer which is adjacent to and is in contact with the base layer and has a second conductivity type which is a conductivity type opposite to the first conductivity type, and further comprising a base collecting electrode provided on at least the base layer, wherein a part of the base collecting electrode is also arranged on the emitter layer so as to be in contact with the emitter layer adjacent to and is in contact with the base layer on which the base collecting electrode is arranged, wherein the emitter layer is arranged at a position recessed further into the first main surface than the base layer, and wherein the base collecting electrode is formed from the bottom of the recessed position to out of the recessed position.

Although Jang (US 2012/0291838 A1) teaches a solar cell (Figure 3) comprising, on a first main surface of a semiconductor substrate having a first conductivity type (Figure 3, #110 & Paragraph 0058); a base layer which has the first conductivity type (Figure 3, #171 & Paragraph 0090); an emitter layer which is adjacent to, and is in contact with the base layer and has a second conductivity type which is a conductivity type opposite to the first conductivity type(Figure 3, #120 & Paragraph 0057) and further comprising a base collecting electrode provided on at least the base layer (Figure 3, #151 & #162 – Paragraph 0088), wherein a part of the base collecting electrode is also arranged on the emitter layer so as to be in contact with the emitter layer adjacent to, and is in contact with the base layer on which the base collecting electrode is arranged, wherein the emitter layer is arranged at a position recessed from the base layer, on the first main surface, and wherein the base collecting electrode is formed from the bottom of the recessed portion to out of the recessed portion (See Annotated Jang Figure 3, below).
Annotated Jang Figure 3

    PNG
    media_image1.png
    558
    888
    media_image1.png
    Greyscale



 A skilled artisan would not have had a reason for the above stated limitations, therefore the solar cell as claimed in claim(s) 12-15, 24-25 and 33 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726